DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 December 2020 has been entered.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 3, 6, 7, 12, 13, 22, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over DiLiberto et al. US 2011/0308977 in view of Ozawa US 2006/0081134.
Regarding claims 1, 3, 6, and 22, DiLiberto discloses a disposable container (container 100) capable of heating food, said container in the form of a stand-up pouch (outer pouch 126) which pouch comprises parallel container sidewalls coming together to form a container top, a container bottom, the container sidewalls, and the container bottom defining a pouch interior.  The pouch interior includes a food region between the container top and the container bottom.  There is a breachable packet having a packet top (inner packet 102) within the pouch interior which top is attached to one of the sidewalls (fig. 11D) which has a packet bottom facing the food region and the container bottom and the packet interior contains a liquid (seasoning mix, margarine, dressing) (paragraph [0056] and fig. 12).
Claims 1, and 22 differ from DiLiberto in the packet being a thermally breachable packet.  
Ozawa discloses a disposable container capable of heating food which container comprises a container top, a container bottom, and at least one container sidewall.  Ozawa further discloses the container would define a pouch interior (shaped like a pouch).  The pouch interior contains a thermally breachable packet (seasoning packet 6) within the pouch interior and includes a food region between a packet bottom and the 
Further regarding claims 22, 3, and 6, DiLiberto in view of Ozawa disclose the packet would include a laminate of at least two polymers encompassing, that is surrounding, the liquid (to form . . . the inner packet) (‘977, paragraph [0039]).  Further still, since said laminate of DiLiberto in view of Ozawa disclose the adhesion force is weak enough so that the seal can be opened by pressure causing the liquid to flow out of the inner packet it is obvious that said packet would include an inner laminate of a peelable inner packet layer in contact with said liquid and an outer packet layer (‘134, paragraph [0057]).   Regarding the seal having a longest side facing the container bottom, once it was known to place a packet within a pouch interior attached to one of 
Regarding claim 7, DiLiberto in view of Ozawa discloses the breachable area of the packet would have a weakened portion that is weak enough so that said packet would be opened by vapour pressure when the container is heated making it obvious that DiLiberto in view of Ozawa has provided the packet with a predetermined breach threshold responsive to a pressure from within the packet interior (‘134, paragraph [0057]).
Regarding claim 12 and the disposable container further comprising information specifying a heating interval and a power level, the manufacturing of a food commonly involves packaging of the food into disposable container in which said food would be heated. Furthermore, providing information on said container with a message that specifies a heating interval and power level does not provide a structural feature to the invention.  Additionally, the particular information regardless of how it is placed on the container would not provide a patentable distinction to the invention. The printed information on the claimed disposable container is not integral to the function of the claimed container, for example, as opposed perhaps to a situation where the printed matter serves as an indicator for measurement, such as a measuring cup, thus affecting the use and function of the article as a whole. Therefore, information regarding a heating interval and/or power level on the side of said container would not alter or change the tangible, material functions of the article, namely those involving the product and the container. Additionally, such a message stating a heating interval and/or a power lever that the product could be used at would not patentably differ from the same article with any number of differing messages. Therefore, such information is not a patentable feature over the prior art.
Regarding claim 13 and the recitations beginning “the thermally breachable packet breaching within a fraction of the heating interval and releasing the liquid onto the food” these are seen to be recitations regarding the intended use of the packet and are rejected as such for the same reasons given above in the rejection of claim 1.
Nevertheless, DiLiberto in view of Ozawa discloses the thermally breachable packet would breach within a fraction of a heating interval and release the liquid onto the food (‘134, paragraph [0059] and fig. 12).
Regarding claim 25 once it was known to encapsulate the sauce with a seal it is not seen that patentability would be predicated on the particular shape of the seal since said shape would a matter of choice which the ordinarily skilled artisan would have found obvious absent persuasive evidence that the particular configuration of the claimed seal was significant (MPEP § 2144.04 IV.B.).
Regarding claim 26, DiLiberto in view of Ozawa discloses that the seal of the stand-up pouch would have at least 4 sides which would include the longest side (‘977, fig. 12) (‘134, fig. 10).
Regarding claim 28, DiLiberto in view of Ozawa disclose the packet would be fused to the at least one of the parallel sidewalls (‘977, fig. 11D).  Since fusing, i.e. welding the packet to at least one of the parallel sidewalls is designed to make a permanent attachment such that the packet would not separate from said sidewall it is not seen that patentability would be predicated on the particular layer of the packet that would be fused to the at least one of the parallel sidewalls since the particular layer one would choose to use for fusing would not modify the operation of the stand-up pouch, which is to say the particular layer one would use to fuse said packet to said sidewalls would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DiLiberto et al. US 2011/0308977 in view of Ozawa US 2006/0081134 in view of Hopkins, SR. US 2004/0226941.
Regarding claims 4 and 5, DiLiberto in view of Ozawa discloses the breachable seal would have a reduced cross-sectional thickness (‘977, paragraph [0043]) and/or a weak adhesion force (‘134, paragraph [0029]).  Once it was known to provide the breachable bottom seal with a reduced thickness and/or a weak adhesion force to allow the breachable bottom seal to open under increased pressure it is not seen that patentability would be predicated on said bottom having a reduced contact area since the substitution of one known breachable bottom seal for another known breachable seal to breach the seal under pressure would have been obvious.  The substitution of one known seal for another known seal for the same purpose and to yield a predictable result would have been obvious (MPEP § 2144.06 II.).
Nevertheless Hopkins, SR. discloses it was old and conventional to provide a disposable container capable of use for heating food with a container top, a container bottom and at least one container sidewall with a thermally breachable seal said seal having a reduced contact area and encompassing a pattern of sealed area defining an unsealed area and a sealed area where the sealed area is continuous along a dimension of the seal (venting configuration 16) (paragraph [0023] and fig. 1).  Hopkins, SR. is providing a thermally breachable seal said seal having a reduced contact area and encompassing a pattern of sealed area defining an unsealed area and a sealed area where the sealed area is continuous along a dimension of the seal for the art recognised function of limiting the possibility that venting of said seal would occur at an .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over DiLiberto et al. US 2011/0308977 in view of Ozawa US 2006/0081134 as in view of Burdette US 4,596,713 as further evidenced by Advanced Dairy Chemistry (ADC).
Regarding claims 10 and 11, whilst DiLiberto in view of Ozawa discloses the disposable container and packet would contain a food and liquid respectively, claims 10 and 11 differ from DiLiberto in view of Ozawa in the liquid being specified as an emulsion.  Initially applicant’s attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
	     This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  

Stated somewhat differently, once it was known to contain a liquid within a packet interior for applicant’s disclosed purpose of flavouring and/or enhancing a heated food it is not seen that patentability would be predicated on the particular type of liquid said packet would contain, such as an emulsion.  
Nevertheless, Burdette discloses a disposable container capable of being used for heating food which container has a container top, a container bottom, and container sidewalls which define a pouch interior.  The pouch interior also includes a food region between a thermally breachable packet bottom and the container bottom, said packet which is in the pouch interior.  Burdette further discloses that it was well established and conventional in the art to provide such packet interiors with a liquid emulsion in the form of butter in order to flavour and/or enhance a food whilst said food was being heated.  Burdette further discloses that other liquids could also be contained within the packet interior making it obvious that the particular liquid one would choose to place in said interior of said packet would have been an obvious matter of choice and/or design and/or personal taste, which is to say that the inclusion of a liquid emulsion in the form of butter would have therefore been obvious.  Further regarding claim 11, ADC provides further evidence that butter is an emulsion and as an emulsion would comprise as much as a 90/10 ratio of butter and water respectively.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DiLiberto et al. US 2011/0308977 in view of Ozawa US 2006/0081134 in view of Ito et al. US 4,291,085 as further evidenced by Mita et al. US 2009/0035424, Kanzaki US 2007/0071855, and Murray US 2006/0127549.
Regarding claims 14 and 15, DiLiberto in view of Ozawa discloses the use of olefin polymer sheets and that the packet would be thermally breachable and peelable (‘134, paragraph [0052] and [0053]) but is silent regarding the particular polyolefins used.
Ito discloses that it is known throughout the art that cast polypropylene film (CPP) as a sealable inner face material of a laminate sheet will readily peel from the laminate sheet substrate under heat and pressure (‘085, col. 2, paragraph 5).  Whilst Ito may consider this to be a defect, as further evidenced by Mita (paragraph [0209]), Kanzaki (paragraph [0098]), and Murray (paragraph [0022]) it was conventional practice to use at least two olefin polymers when making containers/packets that would contain seals breachable under the pressure created when cooking food in a disposable container.  Mita, Kanzaki, and Murray provide evidence that the use of said at least two olefin polymers was the well-established and conventional way of making thermally breachable seals in containers and packets.  Mita, Kanzaki, and Murray all teach the use of an outer layer made from polyethylene terephthalate (PET) and CPP to make thermally burstable packets (pouches) has been well established as common practice in the art and the ordinarily skilled artisan would find it obvious to have done so given the prior art taken as a whole.  Further, since Ito, Mita, Kanzaki, and Murray all disclose that CPP would readily burst under pressure created when cooking food in a disposable container whilst the remainder of the container would remain intact it is obvious that the two olefin polymers and the peelable seal thereof would have a cohesive strength less than a fusion weld.
Further regarding claim 15, DiLiberto in view of Ozawa has taught the use of olefin polymers and that is was common practice to connect a thermally breachable packet to an inner surface of a disposable container capable of being used for heating food.  Ito, Mita, Kanzaki, and Murray have all disclosed the use of two olefin polymers in pouch and packet construction was well known and conventional in the art.  
Thus it is seen that since the container sidewall would have an inner pouch surface of a type comprising at least one of the two olefin polymers and the inner pouch surface would be connected to the thermally breachable packet.
Response to Arguments
Applicant's arguments and the affidavit filed 16 December 2020 have been fully and carefully considered but they are not found persuasive.
In general applicant’s urgings center around the affidavit filed by Edward Davis which outlines very briefly what purports to be experimental results using what appears to be commercially available prepackaged mustard packets.  The affidavit is not deemed convincing.  
First it is noted that the “Test Results” are directed to seals of a rectangular form and seals of a trapezoidal form whilst the claims do not recite any specific shape but only that the thermally breachable packet have a seal in the shape of a polygon.  A polygon is any shape made up of straight lines that can be drawn on a flat surface, like a piece of paper. Such shapes include for example squares, rectangles, triangles and pentagons, thus the results are not seen to be commensurate in scope with the claims.  Further, in the “Test Results” the applicant asserts that the photographs show both plain rectangular packets and packets with a trapezoidal seal.  It must be noted 
As disclosed by Ozawa (paragraph [0052]) it was well known to the ordinarily skilled artisan to form pouches where one seal would be formed by a weaker adhesion strength than that of the other seals such that under increased pressure the weaker seal would be pushed open by the vapour pressure that would be generated in the pouch when said pouch would be heated, which is to say that the applicant is not the first to provide a thermally breachable packet that would be breached and burst open under an increased vapour pressure.
Further with respect to applicant’s remarks applicant urges that the claimed sauce-packet configuration was not selected from available design options but was rather arrived at by effort and experiment, the longest side of the packet seal, facing down toward the food, provides favorable burst timing and directs sauce toward the food region, and thus onto the food, the differently shaped sauce packets and seals of DiLiberto and Ozawa do not function in this manner and the references do not teach or suggest a sauce-packet seal with a “longest side” that directs the pressure of the liquid “to burst the longest side of the seal toward [a] food region” as claimed.  These urgings are not found persuasive.
Here it would appear that by the manner of urging that neither the seals of DiLiberto and (or) Ozawa separately function in the manner of applicant’s that applicant is urging the references individually when in fact the rejections have been made over a combination of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s separate urgings against the rejection of claim 1, as seen in figures 12, 15, and 16 it is seen that Ozawa does indeed burst along a longest side and directs the pressure of the liquid to burst the longest side of the seal toward a food region as claimed.
Regarding claim 25 applicant urges that the seal encapsulating the sauce is a polygon.  This has been addressed above but it is further noted that DiLiberto in view of Ozawa do disclose the packet would be a polygon.
Regarding claim 28 applicant urges the inner layer of the packet is fused to the at least one of the parallel sidewalls and that nothing in the cited art suggests such modification so the rejection does not present aprima facie case of obviousness.  This urging is not deemed persuasive.
As set forth above in the rejections this is seen to be a rearrangement of parts and patentability would not be predicated on the particular layer of the packet that would be fused to the at least one of the parallel sidewalls since the particular layer one would choose to use for fusing would not modify the operation of the stand-up pouch, which is 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369.  The examiner can normally be reached on Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S./
Chaim SmithExaminer, Art Unit 1792                                                                                                                                                                                                        11 January 2021



/VIREN A THAKUR/Primary Examiner, Art Unit 1792